Exhibit 10.34

March 4, 2009

Joseph Kennedy

Dear Joseph:

I am pleased to offer you a position with Transcept Pharmaceuticals (the
“Company”) as Vice President, General Counsel and Secretary. The position will
be based out of our offices located at 1003 W. Cutting Blvd., Suite 110, Pt.
Richmond, California. If you decide to join us you will receive a monthly salary
of Twenty-Two Thousand Nine Hundred Sixteen Dollars and Sixty-Seven Cents
($22,916.67), less required deductions and withholdings, which will be paid
semi-monthly in accordance with the Company’s normal payroll procedures.

You will also be eligible to participate in the executive bonus program with a
target bonus of up to 30% of your base salary. At Transcept our salary merit
increases and potential bonus amounts, if any, are based upon the assumption
that an employee has provided services to the Company for the entire calendar
year. Therefore, if you join Transcept at any time between January 1 and
November 1 of any calendar year, your potential salary merit increase and
potential bonus, if either is awarded, will be pro-rated for the actual amount
of service you provide during that calendar year. If you leave at any time
during a year, you will not be eligible for any pro-rata amount of your unearned
target bonus for that year. Bonus payments will be subject to required
deductions and withholdings. The Company shall have the sole discretion to
determine whether you have earned any bonus set forth in this paragraph and, if
so, the amount of any such bonus.

As an employee, you are also eligible to receive certain employee benefits that
currently include health, dental, life and vision insurance as well as a 401(k)
plan pursuant to the terms of these benefit plans. You should note that the
Company may modify compensation and benefits from time to time as it deems
necessary. The Company will also reimburse you for business expenses consistent
with Company practices and policies, continuing education expenses and bar fees
required to maintain good standing as an attorney in the jurisdictions in which
you are currently admitted, and fees and expenses related to licensing as an
in-house counsel in California.

In addition, if you decide to join us, it will be recommended to the Company’s
Compensation Committee at the first meeting of the Compensation Committee
following your start date, that the Company grant you an option to purchase
85,000 shares of the Company’s Common Stock at a price per share equal to the
fair market value per share of the Common Stock on the date of grant, as
determined by the closing price. If granted, 25% of the shares subject to the
option shall vest 12 months after the date your vesting begins (and, except as
provided in your Change of Control and Severance Benefit Agreement), no shares
shall vest before such date and no rights to any vesting shall be earned or
accrued prior to such date) and the remaining shares subject to the option shall
vest monthly over the next 36 months in equal monthly amounts subject to your
continuing employment with the Company. This option grant shall be subject to
the terms and conditions of the Company’s Stock Option Plan and Stock Option
Agreement. Over time, additional performance-based stock option grants may be
made available in the sole discretion of the Company.



--------------------------------------------------------------------------------

The Company also will enter into a Change of Control and Severance Benefits
Agreement (the “Severance Agreement”) with you.

We will not require you to relocate to the San Francisco Bay Area during the
first six months of your employment, but we may require you to move thereafter.
We expect that you will have a frequent presence in the office and that you will
be present in the office when reasonably requested by the Company. Before you
relocate, we anticipate that you will be in the office most business days of two
weeks per month, part of a third week, and working from home or on the road the
fourth week. During this initial six (6) month period of your employment, the
Company will provide you i) reasonable reimbursement of travel expenses,
including weekly round trip travel expenses between your current home and the
Bay Area, ii) access to our corporate condominium for up to six (6) months, and
iii) reimbursement of reasonable car rental expenses for up to six (6) months,
collectively referred to as “Other Reimbursement.” You also shall receive an
additional payment to you (the “Other Reimbursement Gross-Up Payment”) in an
amount equal to thirty five percent (35%) of the amount of the aggregate Other
Reimbursement paid to you. The Other Reimbursement Gross-Up Payment shall be
paid to you shortly after the end of your first six months of employment but in
no event later than March 15, 2010. The six (6) month periods set forth above
period may be extended by the Company, subject to your continued employment at
all times during such period.

You may choose to relocate to the San Francisco Bay Area at any time. The
effective date of your relocation for purposes of this offer letter is the
earlier of the date that you contract for the sale of your home in New York and
the date that your primary residence ceases to be in New York and becomes a
location in the Bay Area (regardless of whether that location is a rental
property or a home that you purchase) (such date, the “Effective Relocation
Date”). So long as you relocate to the Bay Area within twelve (12) months of
your employment start date (or such later date as approved by the Company), and
subject to your continued employment at the time of your relocation, we will
reimburse your reasonable Moving Expenses. “Moving Expenses” consist of costs
that are customarily incurred with the sale and purchase of a home and the
actual cost of moving household goods and storage for up to two (2) months for
your move from New York to the Bay Area, up to a maximum reimbursement of
$45,000.

In addition, we will also agree to pay you a one-time lump sum cash bonus of
$25,000, less required tax withholdings, payable within thirty (30) days after
your start date, which you may use to cover miscellaneous moving expenses (the
“Relocation Bonus”). In recognition that you require time to search for a home
and move from New York to the Bay Area, the Company will further provide you
with reimbursement for up to three (3) round trip airline tickets for you and
your family between New York and the Bay Area during the first twelve
(12) months of your employment start date, subject to your continued employment
at the times of such trips (the “Airfare Reimbursement”). You also shall receive
an additional payment to you (the “Airfare Gross-Up Payment”) in an amount equal
to thirty five percent (35%) of the amount of the aggregate Airfare
Reimbursement paid to you. The Airfare Gross-Up Payment shall be paid to you
shortly after you incur these expenses but in no event later than March 15,
2010. Once you have moved to the Bay Area, the Company also agrees to provide
you with a two-tiered mortgage or rental allowance. This monthly allowance will
be $2,500 per month for the first year and $1,500 per month for the second year
(collectively referred to as “Mortgage Allowance”), provided that any such
allowance only shall continue while you are employed by the Company.

The Other Reimbursement, mortgage/rental assistance, and all other relocation
and commuting payments and benefits provided in this letter will be paid to you
within 30 days after the date you submit receipts for the underlying expenses,
provided you submit those receipts within 30 days after you incur the expenses.
All such amounts will be subject to applicable tax withholdings.



--------------------------------------------------------------------------------

For the avoidance of doubt, to the extent that any reimbursements payable
pursuant to this letter are subject to the provisions of Section 409A of the
Internal Revenue Code, any such reimbursements payable pursuant to this letter
shall be paid no later than December 31 of the year following the year in which
the expense was incurred, the amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year, and the
right to reimbursement under this agreement will not be subject to liquidation
or exchange for another benefit.

Any successor in interest to the Company shall be bound by the terms of this
Agreement.

The Company is excited about the prospect of having you join our team, and we
look forward to a beneficial and fruitful relationship. Nevertheless, you should
be aware that your employment with the Company is for no specified period and
constitutes at-will employment. As a result, you are free to resign at any time,
for any reason or for no reason. Similarly, the Company is free to conclude its
employment relationship with you at any time, with or without cause, and with or
without advance notice. We request that, in the event of resignation, you give
the Company at least two-week’s notice.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company, subject to the below. Notwithstanding the above, we
recognize that you are a Business Advisory Board member of Fountain Healthcare
Partners, an international venture capital group, and the Company is satisfied
that you will exercise your responsibilities to the Company and FHP in a manner
that is consistent with your professional obligations as an attorney and General
Counsel to the Company and thus find that such involvement is not in violation
of any policy of the Company. Similarly, you agree not to bring any third-party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company, you will not in any way
utilize any such information.

As you know, Transcept is involved in an industry that is highly competitive and
that changes quickly. Thus, although the position we are offering is as its
General Counsel, Transcept may change your position and/or your duties at any
time, with or without cause or advance notice. As with all of our employees,
your employment is also subject to our general employment policies, many of
which are described in our Employee Handbook. As a Company employee, you will be
expected to abide by company rules and standards. You will be specifically
required to sign an acknowledgment that you have read and that you understand
the Company’s rules of conduct, which are included in the Company Handbook.



--------------------------------------------------------------------------------

As a condition of your employment, you will also be required to sign and comply
with an At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement which requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company, and
non-disclosure of proprietary information. In the event of any dispute or claim
relating to or arising out of this agreement or our employment relationship, you
and the Company agree to an arbitration in which (i) you are waiving any and all
rights to a jury trial but all court remedies will be available in arbitration,
(ii) we agree that all disputes between you and the Company shall be fully and
finally resolved by binding arbitration, (iii) all disputes shall be resolved by
a single neutral arbitrator who shall issue a written opinion, (iv) the
arbitration proceeding shall provide for adequate discovery, and (v) the Company
shall pay all arbitration fees in excess of any court fees which you would be
required to pay if the dispute were decided in a court of law. Any such
arbitration shall be conducted in the San Francisco Bay Area by Judicial
Arbitration and Mediation Services (JAMS) under the JAMS Employment Arbitration
Rules and Procedures.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below. A duplicate original is enclosed for your
records. If you accept our offer, your first day of employment shall be subject
to mutual agreement, but in no event be later than March 20, 2009. This letter,
along with your At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement and the Severance Agreement, sets forth
the entire terms of your employment with the Company and supersede any prior
representations or agreements including, but not limited to any representations
made during your interviews or relocation negotiations, whether written or oral.
This letter, including, but not limited to, its at-will employment provision,
may not be modified or amended except by a written agreement signed by the
Company President and you. This offer of employment will terminate if it is not
accepted, signed and returned by March 6, 2009.



--------------------------------------------------------------------------------

We look forward to your favorable reply and to working with you at Transcept.

 

Sincerely, Transcept Pharmaceuticals, Inc.

/s/ Glenn A. Oclassen

Glenn A. Oclassen President & Chief Executive Officer

Agreed to and accepted:

 

Signature:  

/s/ Joseph T. Kennedy

  Joseph T. Kennedy Date:  

March 4, 2009

Enclosures:

 

  •  

Duplicate Original Letter

 

  •  

At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement

 

  •  

Severance Agreement